DETAILED ACTION
The Examiner had inherited this case. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Claim 167 has been amended by Applicants. This renders the indefiniteness rejection moot. 
The Markush search has been extended to the compound shown below. 

    PNG
    media_image1.png
    496
    826
    media_image1.png
    Greyscale

The Markush extension maps to Structure (I) of instant claim 1, wherein R1 is a substituted fused bicyclic heteroaryl (which the Examiner interprets to be a species of substituted heteroaryl), R2 and R3 together with the carbon and nitrogen to which they are attached, respectively, form a substituted 5-membered heterocyclyl, R4 is an unsubstituted aryl, R5a is C(=O)OR6,, R6 is an alkyl, and R5b is an electron pair. A search for this Markush Extension retrieved applicable art. Therefore, the Markush search will not be extended to additional species of Structure (I) (following Markush search practice) in/for/during this Office Action. See “SEARCH 6” through “SEARCH 7” in enclosed search notes. 
Note that the full scope of base claim 1 has not yet been searched for prior art and double patent art. Only Applicants’ elected species of structure (I) and the extended Markush searches has been searched for prior art and double patent art. 
Applicants elected species and the Markush search extension as defined, above, read on claims 1, 19, 31, 32, 45, 55, 57, 59, 63, 69, 70, 80, 167, and 243. 
Claims 4, 13, 47, 49, 51, 54, 75, and 81 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022. 
This Office Action is properly made final because an extended Markush search found prior art against claim 1. 
Additional Markush searching will not be made in the After Final. Applicants are invited to submit RCE to resume additional Markush searches over additional species of structure (I). 
Current Status of 17/112,887
This Office Action is responsive to the amended claims of 06/30/2022. 
Claims 1, 19, 31, 32, 45, 55, 57, 59, 63, 69, 70, 80, 167, and 243 have been examined on the merits. Claims 1 and 19 are original. Claims 31, 32, 45, 55, 57, and 70 were previously presented. Claim 167 is currently amended. Claims 19 and 59 were previously withdrawn. Claims 80 and 243 were previously amended. 
Priority 
This application claims priority to provisional application 62/943,622, filed on 12/04/2019. 
The claims have support from 62/943,622, therefore 12/04/2019 is assigned as the instant application’s effective filing date. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/30/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of 06/30/2022. 
Examiner has reviewed the Applicants’ claim amendments and Reply of 06/30/2022.
Applicants revised claims 167 to include the structures of the compounds listed in Table 1. This renders the indefiniteness rejection (see paragraphs 15-17 in previous Office Action) moot. 
The 102(a)(2) rejection (see paragraphs 18-19 of previous Office Action) against claims 1, 19, 31, 32, 55, 57, 63, 69, 70, 80, and 243 as being unpatentable over VADDELA (WO 2019/231933 A2) is withdrawn.  Remarks of 06/30/2022 indicate that the present application and subject matter disclosed in VADDELA were owned by and were subject to assignment to Omeros Corporation at the time the present application was effectively filed.  Thus, the VADDELA reference used in a 35 USC 102(a)(2) rejection is itself disqualified under 35 USC 102(b)(2)(C).  See MPEP 717.02(a)(I).  VADDELA cannot be applied as a 102(a)(1) reference.
Response to Amendment
Claim Objections
Claim 167 is objected to because of the following informalities:  Applicants need to add semicolons between each compound in the list of compounds in claim 167.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 19, 59, 63, 69, 70, 80, and 243 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: 
PHILIPPOU (WO 2019186164 A1, as referenced on the PTO-892 page 1 line N).
PHILIPPOU anticipates a generic formula (IXd), shown below, 

    PNG
    media_image2.png
    409
    836
    media_image2.png
    Greyscale
(page 19), in which the compound shown below, is an example of formula (IXd) (page 225). PHILIPPOU discloses a compound “M05374”, which must produce the Markush extension compound in step 3 in the disclosed preparation before removing Boc group in step 4 (page 160). Compound “M05374” itself is not in the scope of claim 1 in view of proviso A.   

    PNG
    media_image1.png
    496
    826
    media_image1.png
    Greyscale

The Markush extension compound maps to Structure (I) of instant claim 1, wherein R1 is a substituted fused bicyclic heteroaryl (which the Examiner interprets to be a species of substituted heteroaryl), R2 and R3 together with the carbon and nitrogen to which they are attached, respectively, form a substituted 5-membered heterocyclyl, R4 is an unsubstituted aryl, R5a is C(=O)OR6,, R6 is an alkyl, and R5b is an electron pair. This anticipates claims 1, 19, 59, 63, 69, 70 and 80.
PHILIPPOU anticipates a pharmaceutical composition comprising a compound and a pharmaceutical acceptable carrier (paragraph [00193]). This anticipates claim 243. 
Conclusion
Claims 1, 19, 59, 63, 69, 70, 80, and 243 are rejected. Claim 167 is objected to. 
Claims 31, 32, 45, 55, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The disposition of these claims is dependent upon not finding other prior art rejections in future Markush Search Extensions. 
VADDELA was previously considered to be prior art, but no longer qualifies. See above. 
U.S. application 17/112,873 is not a double patent reference because the ‘873 claims are drawn to distinct compounds.
U.S. application 17/112,896 is not a double patent reference because the ‘896 claims are drawn to distinct compounds. 
U.S. application 17/112,906 is not a double patent reference since the ‘906 claims are drawn to distinct compounds.
U.S. application 16/425,791 is not a double patent reference because the ‘791 claims are disclaimed by instant claim 1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625